      2:17-cv-02265-CSB-EIL # 40   Page 1 of 27                                 E-FILED
                                                     Thursday, 02 May, 2019 08:26:41 AM
                                                           Clerk, U.S. District Court, ILCD
                   UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                         URBANA DIVISION

RICHARD BROOKS,                      )
                                     )
     Plaintiff,                      )
                                     )
            v.                       )            Case No. 17-cv-2265
                                     )
CITY OF KANKAKEE, ILLINOIS,          )
                                     )
     Defendant.                      )


                          JURY INSTRUCTIONS                  ,.
        2:17-cv-02265-CSB-EIL # 40    Page 2 of 27



       Members of the jury, you have seen and heard all the evidence and

will hear the arguments of the attorneys. Now I will instruct you on the

law.

       You have two duties as a jury. Your first duty is to decide the facts

from the evidence in the case. This is your job, and yours alone.

       Your second duty is to apply the law that I give you to the facts. You

must follow these instructions, even if you disagree with them. Each of the

instructions is important, and you must follow all of them.

       Perform these duties fairly and impartially. Do not allow sympathy

or prejudice to influence you. You should not be influenced by any

person's race, color, religion, national ancestry, or sex.

       Nothing I say now, and nothing I said or did during the trial, is

meant to indicate any opinion on my part about what the facts are or about

what your verdict should be.




                                           2
       2:17-cv-02265-CSB-EIL # 40   Page 3 of 27



     During this trial, I have asked witnesses questions myself. Do not

assume that because I asked questions I hold any opinion on the matters I

asked about, or any opinion on what the outcome of the case should be.




                                         3
       2:17-cv-02265-CSB-EIL # 40   Page 4 of 27



     The Defendant City of Kankakee is a municipal corporation. All

parties are equal before the law. A municipal corporation is entitled to the

same fair consideration that you would give any individual person.




                                         4
      2:17-cv-02265-CSB-EIL # 40   Page 5 of 27



     The evidence consists of the testimony of the witnesses and the

exhibits admitted in evidence.




                                        5
       2:17-cv-02265-CSB-EIL # 40    Page 6 of 27



      Certain things are not to be considered as evidence. I will list them

for you:

      First, if I told you to disregard any testimony or exhibits or struck any

testimony or exhibits from the record, such testimony or exhibits are not

evidence and must not be considered.

      Second, anything that you may have seen or heard outside the

courtroom is not evidence and must be entirely disregarded.

      Third, questions and objections or comments by the lawyers are not

evidence. Lawyers have a duty to object when they believe a question is

improper. You should not be influenced by any objection, and you should

not infer from my rulings that I have any view as to how you should

decide the case.

      Fourth, the lawyers' opening statements and closing arguments to

you are not evidence. Their purpose is to discuss the issues and the

evidence. If the evidence as you remember it differs from what the lawyers

said, your mernory is what counts.




                                          6
       2:17-cv-02265-CSB-EIL # 40   Page 7 of 27



      I have a duty to caution or warn an attorney who does something

that I believe is not in keeping with the rules of evidence or procedure. You

are not to draw any inference against the side whom I may caution or warn

during the trial.




                                         7
       2:17-cv-02265-CSB-EIL # 40   Page 8 of 27



      Any notes you have taken during this trial are only aids to your

memory. The notes are not evidence. If you have not taken notes, you

should rely on your independent recollection of the evidence and not be

unduly influenced by the notes of other jurors. Notes are not entitled to any

greater weight than the recollections or impressions of each juror about the

testimony.




                                         8
       2:17-cv-02265-CSB-EIL # 40   Page 9 of 27



      In determining whether any fact has been proved, you should

consider all of the evidence bearing on the question regardless of who

introduced it.




                                         9
       2:17-cv-02265-CSB-EIL # 40   Page 10 of 27



      You should use common sense in weighing the evidence and

consider the evidence in light of your own observations in life.

      In our lives, we often look at one fact and conclude from it that

another fact exists. In law we call this "inference." A jury is allowed to

make reasonable inferences. Any inference you make must be reasonable

and must be based on the evidence in the case.




                                          10
       2:17-cv-02265-CSB-EIL # 40    Page 11 of 27



      You may have heard the phrases "direct evidence" and

"circumstantial evidence." Direct evidence is proof that does not require

an inference, such as the testimony of someone who claims to have

personal knowledge of a fact. Circumstantial evidence is proof of a fact, or

a series of facts, that tends to show that some other fact is true.

      As an example, direct evidence that it is raining is testimony from a

witness who says, "I was outside a minute ago and I saw it raining."

Circumstantial evidence that it is raining is the observation of someone

entering a room carrying a wet umbrella.

      The law makes no distinction between the weight to be given to

either direct or circumstantial evidence. You should decide how much

weight to give to any evidence. In reaching your verdict, you should

consider all the evidence in the case, including the circumstantial evidence.




                                          11
       2:17-cv-02265-CSB-EIL # 40   Page 12 of 27



     You must decide whether the testimony of each of the witnesses is

truthful and accurate, in part, in whole, or not at all. You also must decide

what weight, if any, you give to the testimony of each witness.

     In evaluating the testimony of any witness, including any party to the

case, you may consider, among other things:

         • -the ability and opportunity the witness had to see, hear, or

           know the things that the witness testified about;

         • -the witness's memory;

         • -any interest, bias, or prejudice the witness may have;

         • -the witness's intelligence;

        • -the manner of the witness while testifying;

        • -the witness's age;

        • -and the reasonableness of the witness's testimony in light of all

           the evidence in the case.




                                          12
          2:17-cv-02265-CSB-EIL # 40   Page 13 of 27




          You may consider statements given by a party, or a witness under

oath, before trial as evidence of the truth of what he or she said in the

earlier statements, as well as in deciding what weight to give his or her

testimony.

      With respect to other witnesses, the law is different. If you decide

that, before the trial, one of these witnesses made a statement not under

oath or acted in a manner that is inconsistent with his or her testimony here

in court, you may consider the earlier statement or conduct only in

deciding whether his or her testimony here in court was true and what

weight to give to his or her testimony here in court.

      In considering a prior inconsistent statement or conduct, you should

consider whether it was simply an innocent error or an intentional

falsehood and whether it concerns an important fact or an unimportant

detail.




                                            13
          2:17-cv-02265-CSB-EIL # 40   Page 14 of 27



         It is proper for a lawyer to meet with any witness in preparation for

trial.




                                            14
      2:17-cv-02265-CSB-EIL # 40   Page 15 of 27




     You may find the testimony of one witness or a few witnesses more

persuasive than the testimony of a larger number. You need not accept the

testimony of the larger number of witnesses.




                                       15
      2:17-cv-02265-CSB-EIL # 40   Page 16 of 27




      The law does not require any party to call as a witness every person

who might have knowledge of the facts related to this trial. Similarly, the

law does not require any party to present as exhibits all papers and things

mentioned during this trial.




                                        16
      2:17-cv-02265-CSB-EIL # 40   Page 17 of 27




      When I say that a party must prove something by a "preponderance

of the evidence," or when I use the expression "if you find," or "if you

decide," this is what I mean: When you have considered all the evidence in

the case, you must be persuaded that it is more probably true than not true.




                                        17
      2:17-cv-02265-CSB-EIL # 40   Page 18 of 27




     Plaintiff claims that he was issued a disciplinary letter by Defendant

because of his statements to the EEOC in 2014, his statements in the

Mayor's office in February 2016, and his statements at the Police and Fire

Commission Meeting in Spring 2016. To succeed in this claim, Plaintiff

must prove two things by a preponderance of the evidence:

        1. His statements to the EEOC in 2014 and his statements in the

           Mayor's office in February 2016 and his statements at the Police

           and Fire Commission Meeting in Spring 2016 were based on a

           reasonable, good faith belief that Paul Berge was treated better

           because of his race and that the KPD was violating a court

           order related to employment practices. This does not, however,

           require Plaintiff to show that what he believed was correct.

        2. Defendant would not have issued the disciplinary letter to

           Plaintiff if he had not made the staten1ents to the EEOC in 2014

           or made the statements in the Mayor's office in February 2016

           or made the staterr,ents at the Police and Fire Corr,mission

           Meeting in Spring 2016 but everything else had been the same.



                                        18
      2:17-cv-02265-CSB-EIL # 40    Page 19 of 27




      In deciding Plaintiff's claim, you should not concern yourselves with

whether Defendant's actions were wise, reasonable, or fair. Rather, your

concern is only whether Plaintiff has proved Defendant issued a

disciplinary letter to Plaintiff because of his statements to the EEOC in 2014

or his statements in the Mayor's office in February 2016 or his statements at

the Police and Fire Commission Meeting in Spring 2016, and whether those

statements were based on a reasonable, good faith belief that Paul Berge

was treated better because of his race and that the KPD was violating a

court order related to employment practices.




                                         19
      2:17-cv-02265-CSB-EIL # 40    Page 20 of 27




     If you find that Plaintiff has proved his claim, then you must deter-

mine what amount of damages, if any, Plaintiff is entitled to recover. Plain-

tiff must prove his damages by a preponderance of the evidence.

     If you find that Plaintiff has failed to prove his claim, then you will

not consider the question of damages.




                                        20
       2:17-cv-02265-CSB-EIL # 40   Page 21 of 27




      You may award compensatory damages only for injuries that

Plaintiff has proved by a preponderance of the evidence were caused by

Defendant's wrongful conduct.

      Your award must be based on evidence and not speculation or

guesswork. This does not mean, however, that compensatory damages are

restricted to the actual loss of money; they include both the physical and

mental aspects of injury, even if they are not easy to measure.

      In calculating damages, you should consider the following type of

compensatory damages, and no others:

      The physical and mental and emotional pain and suffering and loss

of a normal life that Plaintiff has experienced and is reasonably certain to

experience in the future. No evidence of the dollar value of physical or

mental and emotional pain and suffering or loss of a normal life has been

or needs to be introduced. There is no exact standard for setting the

damages to be awarded on account of these factors. You are to determine

an amount that will fairly compensate the Plaintiff for the injury he has

sustained.



                                         21
       2:17-cv-02265-CSB-EIL # 40    Page 22 of 27




      Upon retiring to the jury room, you must select a presiding juror. The

presiding juror will preside over your deliberations and will be your

representative here in court.

      A verdict form has been prepared for you.

      Take this verdict form to the jury room, and when you have reached

unanimous agreement on the verdict, your presiding juror will fill in and

date the form, and all of you will sign it.




                                          22
       2:17-cv-02265-CSB-EIL # 40   Page 23 of 27



      I do not anticipate that you will need to communicate with me. If you

do need to communicate with me, the only proper way is in writing. The

writing must be signed by the presiding juror, or, if he or she is unwilling

to do so, by some other juror.

      The writing should be given to the marshal, who will give it to me. I

will respond either in writing or by having you return to the courtroom so

that I can respond orally.

      If you do communicate with me, you should not indicate in your note

what your numerical division is, if any.




                                           23
       2:17-cv-02265-CSB-EIL # 40   Page 24 of 27



      During your deliberations, you must not communicate with or

provide information to anyone by any means about this case. You may not

use any electronic device or media, such as a smart phone, iPhone, or

computer; or the internet or any social media, to communicate to anyone

any information about this case or to conduct any research about this case

until I accept your verdict.




                                         24
          2:17-cv-02265-CSB-EIL # 40   Page 25 of 27



         The verdict must represent the considered judgment of each juror.

Your verdict, whether for or against the parties, must be unanimous.

         You should make every reasonable effort to reach a verdict. In doing

so, you should consult with one another, express your own views, and

listen to the opinions of your fellow jurors. Discuss your differences with

an open mind. Do not hesitate to reexamine your own view and change

your opinion if you come to believe it is wrong. But you should not

surrender your honest beliefs about the weight or effect of evidence solely

because of the opinions of other jurors or for the purpose of returning a

unanimous verdict.

         All of you should give fair and equal consideration to all the evidence

and deliberate with the goal of reaching an agreement that is consistent

with the individual judgment of each juror. You are impartial judges of the

facts.

              The verdict form reads as follows.




                                            25
       2:17-cv-02265-CSB-EIL # 40   Page 26 of 27



                     UNITED ST ATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                           URBANA DIVISION

RICHARD BROOKS,                       )
                                      )
      Plaintiff,                      )
                                      )
             v.                       )               Case No. 17-cv-2265
                                      )
CITY OF KANKAKEE, ILLINOIS,           )
                                      )
      Defendant.                      )


                               JURY VERDICT


      On Plaintiff's retaliation claim against Defendant we, the jury, find in
favor of:

      (CHECK ONE) Plaintiff_ _ _ _ _ _ Defendant_ _ _ _ __


      If you find in favor of Plaintiff, you must determine what damages, if
any, Plaintiff suffered. If you find in favor of Defendant you will not award
damages.

      We find Plaintiff's compensatory damages to be: $_ _ _ _ _ __




                                          26
        2:17-cv-02265-CSB-EIL # 40   Page 27 of 27



Fill in the date, and each juror must sign the form.

Date:


Presiding Juror




                                         27
